Citation Nr: 0534426	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
a result of exposure to ionizing radiation.

2.  Entitlement to service connection for defective vision as 
a result to exposure to ionizing radiation.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
multiple infections, to include a lung disorder, as a result 
of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1960.

While on active duty the veteran served on board the USS 
Norton Sound, which was a member of Naval Task Force 88.  
During the task force's deployment the Norton Sound launched 
three ballistic missile which carried low yield nuclear 
warheads into the Earth's upper atmosphere and then 
detonated.  Records show that the appellant's calculated in-
service exposure to radiation as the result of this test was 
0.000 Rem Gamma.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In July 2003, the veteran testified at a Travel Board hearing 
before the undersigned. During that hearing the veteran 
withdrew the issue of entitlement to service connection for 
diabetes mellitus, as a result of exposure to ionizing 
radiation.

In March 2004, the Board remanded this case for additional 
development.  By rating action in July 2005 service 
connection was granted for major depressive disorder and a 50 
percent evaluation was assigned.  As such the only issues 
before the Board are as shown on the title page.  

FINDINGS OF FACT

1.  The veteran does not have a heart disorder which was 
caused by in-service exposure to ionizing radiation.

2.  The veteran does not have defective vision which was 
caused by in-service exposure to ionizing radiation.

3.  Service connection for multiple infections, to include a 
chronic pulmonary condition, as a result of exposure to 
ionizing radiation was denied by the RO in a July 1994 rating 
decision.  Notice of that action was furnished to the veteran 
in the same month, but he did not initiate an appeal.

4.  The evidence added to the record since the July 1994 
decision does not bear significantly and substantially upon 
the question at hand, it is duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record the evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claims in question.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311, 3.326 (2005).

2.  Defective vision was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311, 3.326.

3.  The RO's July 1994 decision, denying entitlement to 
service connection for multiple infections, including a 
chronic lung disorder, is final.  38 U.S.C.A. § 7105 (West 
2002).

4.   New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
multiple infections, including a chronic lung disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a November 2002 
statement of the case and an April 2004 letter, amongst other 
documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Further, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

I.  Service connection claims.  

The veteran claims that he has a chronic heart disorder and 
defective vision due to in-service radiation exposure while 
assigned to monitor atmospheric nuclear testing onboard the 
USS Norton Sound during Operation ARGUS in 1958.

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional direct incurrence 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The Board has carefully reviewed this appeal under each of 
these the legal theories, however, as the preponderance of 
the evidence is against each claim under any theory of 
entitlement, service connection for each disorder claimed is 
denied.

As to the first theory, the competent evidence shows that 
each claimed disability initially became manifest many years 
after the veteran's December 1960 separation from military 
service.  Specifically, a heart disorder was first diagnosed 
in 2000 when the veteran suffered a myocardial infarction, 
and underwent a coronary artery bypass graft.  His defective 
vision was diagnosed several years after service as 
refractive error, cataracts, and diabetic retinopathy.  
Therefore, because there is no evidence that any of these 
problems were manifested in service or within the first post 
service year, service connection on a direct basis is not 
warranted.

As to the second method of establishing service connection, 
if a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities include 
onsite participation in atmospheric nuclear tests for 
Operation ARGUS, for the period from August 27 to September 
10, 1958.  The list of diseases specific to radiation-exposed 
veterans, and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include either a heart disorder or 
defective vision.

Because none of the claimed disorders is listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), even if the 
Board assumes that the veteran participated in service in a 
"radiation-risk activity" as that term is defined by 
applicable law, his heart disorder, and defective vision are 
not diseases that can be presumptively service connected by 
dint of any in-service participation in a radiation-risk 
activity. Consequently, as a matter of law, service 
connection cannot be granted here on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
none of the disorders at issue is a radiogenic disease listed 
in 38 C.F.R. § 3.311.  Further, with regard to a heart 
disorder, and defective vision the veteran has not presented 
any scientific and/or medical evidence that they are related 
to in- service exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(3); VAOPGCPREC 15-99; 65 Fed. Reg. 6258 (2000).  
Consequently, as a matter of law, entitlement to service 
connection for a heart disorder, and defective vision under 
the third method is not warranted.

As to the fourth method of establishing service connection, 
the Combee approach, the Board notes that no medical opinion 
has been presented which would link the veteran's heart 
disorder and or defective vision to service.  The veteran has 
had long standing diabetes mellitus which is apparently not 
well monitored.  The first diagnosis of a heart condition was 
in October 2000, almost 45 years after service, when he 
suffered a myocardial infarction.  Defective vision was 
determined by one examiner to be secondary to diabetes which 
was diagnosed about 1994, about 34 years after service.  
Another examiner found no diabetic retinopathy.  He noted 
that the veteran had refractive error and needed glasses.

The veteran has not presented any competent evidence that his 
heart disorder and defective vision are related to in-service 
ionizing radiation exposure.  The Board notes that 38 C.F.R. 
§ 3.311 does not create a presumption for service connection.  
Rather, it merely provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.

In this regard, the RO in April 2002 received a copy of a 
June 1978 Defense Nuclear Agency letter which was originally 
sent to the veteran.  This letter contained a summary of 
radiation exposure for the veteran.  It noted that 
participants in Operation ARGUS aboard the USS Norton Sound 
received 0.000 calculated REMS exposure.  

Therefore, even though the veteran participated in Operation 
ARGUS, and was possibly exposed to ionizing radiation while 
on active duty, service connection cannot be granted pursuant 
to 38 C.F.R. § 3.311 for a heart disorder and defective 
vision because there is no competent evidence that the 
veteran's heart disease or defective vision was otherwise 
causally related to his period of service.  Thus, the 
preponderance of the evidence is against finding that a heart 
disorder, and or defective vision was incurred or aggravated 
in-service, or that it is otherwise being causally related to 
service. 38 C.F.R. § 3.303(a).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative written 
statements to the RO as well as hearing testimony.  While lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability, Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991), lay statements as to the 
origins of the veteran's disabilities are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993). Likewise, 
while it is argued that the medical literature provided by 
the veteran is supportive of the claims for service 
connection, the Board finds that such generic texts, which do 
not address the facts in this particular veteran's own case, 
and with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.

The benefits sought on appeal are denied.

II.  New and material evidence.   

The issue of the veteran's entitlement to service connection 
for multiple infections, to include a lung disorder, as a 
result of exposure to ionizing radiation was previously 
addressed by the RO, in a rating action entered in July 1994.  
At that time, the RO denied entitlement to service connection 
based on the absence of any competent evidence showing a link 
between a disorder manifested by "multiple infections" and 
the appellant's service to include any in-service exposure to 
ionizing radiation.  At that time the RO noted no evidence of 
a disorder manifested by multiple infections in-service, or 
no evidence of any in-service lung disorder other than acute 
bronchitis.  There was no evidence that the veteran had been 
exposed to radiation at any level nor was there evidence of a 
chronic disorder manifested by multiple infections or lung 
disorder.  As a result service connection was denied in July 
1994.  Notice was furnished to the veteran later that month, 
following which he did not submit a notice of disagreement in 
order to initiate an appeal.  In the absence of a timely 
appeal, the July 1994 decision is final.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.

Given the finality of the July 1994 action, and in light of 
the veteran's submission in 2000 of a claim to reopen for 
service connection for a disorder manifested by multiple 
infections, to include a lung disorder, the question now is 
whether new and material evidence has been presented to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

Evidence available in July 1994 consisted of the veteran's 
service medical records, and his allegation that pulmonary 
problems and multiple infections were incurred as a result of 
radiation exposure in 1958.

Received by VA, following entry of the July 1994 denial, are 
multiple statements from the veteran, several published 
articles, in addition to treatment records prepared by VA and 
non-VA sources.  Diagnoses of multiple infections or a 
chronic lung disorder as a result of exposure to in-service 
ionizing radiation have not been shown.  No such diagnoses 
are otherwise reflected in any document compiled by a medical 
professional.  In his written statements, the veteran reports 
only that he sustained exposure to ionizing radiation in 1958 
while on active duty.

None of the competent evidence submitted since entry of the 
RO's July 1994 indicates that the veteran has ever been 
diagnosed as having such disorders as a result of exposure to 
in-service ionizing radiation.  That fact, alone, persuades 
the Board that the evidence presented subsequent to the July 
1994 action does not bear significantly and substantially 
upon the question at hand, and by itself or in combination 
with the other evidence previously of record is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim to reopen.  As the 
evidence is not new and material, the previously denied claim 
may not be reopened.

With respect to the foregoing decision, because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable. Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

Service connection for a heart disorder claimed as due to 
ionizing radiation is denied.

Service connection for defective vision claimed as due to 
ionizing radiation is denied.

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
multiple infections, to include a lung disorder, as a result 
of exposure to ionizing radiation.


	
__________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


